Citation Nr: 1211004	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  08-18 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to March 1972.

This matter comes to the Board of Veterans'' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim.

In conjunction with his claim, the Veteran was afforded a VA examination in June 2007 to assess the current level of severity of his depressive disorder.  In a March 2012 written statement, the Veteran's representative suggested that this examination is stale and could not be used to properly evaluate the Veteran's current level of disability.  The Board does not remand for an additional examination on that basis alone.  However, evidence added to the claims file since that time includes numerous private and VA treatment records, some of which suggest that the Veteran's depressive disorder has worsened since June 2007.

Specifically, a November 2007 VA psychiatric treatment record suggested that the Veteran was completely and permanently incapacitated and unable to work.  He also had significantly impaired social functioning due to his psychiatric and physical disorders.  While he was assigned a Global Assessment of Functioning (GAF) score of 48 during the June 2007 VA examination, all GAF scores assigned since then have been lower, suggesting increased severity.  Finally, an April 2008 VA outpatient record shows that the Veteran reported having hallucinations, a symptom that had been previously denied, including during the June 2007 VA examination.  Therefore, the Board finds that there is evidence of record to suggest that the Veteran's disability may have worsened since he was last examined by VA in June 2007.  As such, a remand is necessary to afforded him an examination to properly determine the current level of severity of his depressive disorder.

Furthermore, May 2008 VA outpatient records show that the Veteran reported having been approved for Social Security Administration (SSA) disability.  He stated that he had been notified in a letter three months ago but had not yet received any money.  He had brought his letter to VA, which stated that he was approved for full SSA benefits beginning in January 2004.  While the evidence of record does not specify that the SSA allowance was based, at least in part, on the Veteran's psychiatric disability, the determination was issued during the pendency of this appeal.  Therefore, it is certainly possible that some of the Veteran's Social Security records are pertinent to his current claim.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  Therefore, the Board finds that they should be requested on remand.

Finally, the record demonstrates that the Veteran received ongoing psychiatric treatment from the VA Community Based Outpatient Clinic in Raleigh, North Carolina.  These records were last obtained in August 2008.  All records since that time should be requested on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request all pertinent documentation pertaining to any claim for disability benefits by the Veteran including any medical records that it has regarding the Veteran and any decision issued by an Administrative Law Judge.  These records should be associated with the claims files.  If this search yields a negative result, this fact must be noted in the record and communicated to the Veteran.

If the records from SSA are received on a CD-ROM, print out the contents and associate them with the claims files.

2.  Request all mental health records pertaining to the Veteran, since August 2008, from the Raleigh, North Carolina VA Community Based Outpatient Clinic and associated them with the claims file.

3.  Schedule a VA examination to determine the current symptoms and severity of the Veteran's service-connected depressive disorder.

All tests and studies deemed necessary by the examiner should be performed.  In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, current symptoms, any interference with daily and/or occupational activities, and the level of disability.  A multi-axis diagnosis, with a GAF score, should be rendered.  The examiner is also asked to provide an opinion as to whether the Veteran's depressive disorder has prevented the Veteran from securing or following a substantially gainful occupation. 

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

4.  Thereafter, readjudicate the Veteran's claim for a disability rating in excess of 30 percent for depressive disorder.  If any determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


